COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 STATE FARM COUNTY MUTUAL                      §              No. 08-15-00166-CV
 INSURANCE COMPANY OF TEXAS,
                                               §                 Appeal from the
                      Appellant,
                                               §           County Court at Law No. 5
 v.
                                               §            of El Paso County, Texas
 ADEL MONTES AND JESUS MONTES,
                                               §              (TC# 2013-DCV2524)
                      Appellee.
                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellees’ third motion for extension of time within which to

file the brief until October 13, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEES’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. J. Roberto Oaxaca, the Appellees’ attorney, prepare

the Appellees’ brief and forward the same to this Court on or before October 13, 2015.

       IT IS SO ORDERED this 2nd day of October, 2015.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.